DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to communications filed on 3/19/2021. Claims 1-20 are pending for examination.  
 
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  Both claims 19 and 20 recite “the system of claim 1” but claim 1 is a “method” claim with no system mentioned. Believes this to be a simple typographical error and that both claims were meant to depend from claim 16 which is drawn to “a system” instead of claim 1. Likewise, Examiner is treating both claims as being dependent from claim 16, respectively, as is noted in the office action below.  Appropriate correction is required.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 
1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using webscreens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent (U.S. 10,976,337). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are merely obvious variations of the patented claims, as shown below:  


Instant Application 17/207294
U.S. 10,976,337
16/257,694
Claims 1, 13 and 16.

1. A method comprising: 

receiving, by a first smart device 

and from one or more sensors, context data about a context of the one or more sensors; 


NOT TAUGHT




NOT TAUGHT





generating a first set of feature data from the received context data; 

determining that a transient event happens in the context based on the first set of feature data; 


generating a second set of feature data from the received context data; 

determining a classification of the transient event based on the second set of feature data; and 


NOT TAUGHT


NOT TAUGHT






NOT TAUGHT



NOT TAUGHT



NOT TAUGHT



13. A smart device, comprising: 

one or more sensors configured to detect context data of a context of the smart device; 



a processor; and a storage medium containing executable instructions which, when executed by the processor, configures the processor to implement actions including:


receiving the context data from the one or more sensors,

generating a first set of feature data from the received context data, 

determining that a transient event happens in the context based on the first set of feature data, 

generating a second set of feature data from the received context data, 

determining a classification of the transient event based on the second set of feature data, 

generating a third set of feature data from the received context data, 




NOT TAUGHT




configuring the smart device based on the determined classification of the transient event and the determined classification of the continuous event.




NOT TAUGHT





16. A system comprising: 

one or more sensors configured to detect context data including at least one of motion, sound and spatial information of a context of the one or more sensors; and 


a non-transitory storage medium containing executable instructions which, when executed by a processing unit, configures the processing unit to implement actions including: 

receiving the context data from the one or more sensors, 


generating a first set of feature data from the received context data, 

determining that a transient event happens in the context based on the first set of feature data, 

generating a second set of feature data from the received context data, 




NOT TAUGHT


NOT TAUGHT



configuring a smart device having a processor circuit and associated with the one or more sensors in the context based on the determined classification of the transient event, 


wherein the generating the second set of feature data includes processing the received context data using a first series of time windows.

NOT TAUGHT


NOT TAUGHT





NOT TAUGHT





NOT TAUGHT



1. A system comprising: 



one or more sensors configured to detect context data 

including at least one of motion, sound and spatial information of a context of the one or more sensors; and 

a non-transitory storage medium containing executable instructions which, when executed by a processing unit, configure the processing unit to implement actions including: 

receiving the context data from the one or more sensors, 

generating a first set of feature data from the received context data, 

determining that a transient event happens in the context based on the first set of feature data, 


generating a second set of feature data from the received context data, 


determining a classification of the transient event based on the second set of feature data, 

generating a third set of feature data from the received context data, 

determining a classification of a continuous event in the context based on the third set of feature data, 


and configuring a smart device having a processor circuit and associated with the one or more sensors 

the determined classification of the continuous event, 

wherein the generating the second set of feature data includes processing the received context data using a first series of time windows; and 

wherein the generating the third set of feature data includes processing the received context data using a second different series of time windows.

16. A system comprising: 
one or more sensors configured to detect context data including at least one of motion, sound and spatial information of a context of the one or more sensors; and 
a non-transitory storage medium containing executable instructions which, when executed by a processing unit, configure the processing unit to implement actions including:  
receiving the context data from the one or more sensors, 
generating a first set of feature data from the received context data, 
determining that a transient event happens in the context based on the first set of feature data, generating a second set of feature data from the received context data, 
determining a classification of the transient event based on the second set of feature data, 
generating a third set of feature data from the received context data, 
determining a classification of a continuous event in the context based on the third set of feature data, 

combining the classification of the continuous event and the classification of the transient event to obtain a meta-level context awareness analysis result, and 
configuring a smart device having a processor circuit and associated with the one or more sensors in the context based on the determined classification of the transient event and the determined classification of the continuous event, 

including based on the meta-level context awareness analysis result.



19. A system comprising: 
one or more sensors configured to detect context data including at least one of motion, sound and spatial information of a context of the one or more sensors; and 
a non-transitory storage medium containing executable instructions which, when executed by a processing unit, configure the processing unit to implement actions including: 
receiving the context data from the one or more sensors,  
generating a first set of feature data from the received context data, 
determining that a transient event happens in the context based on the first set of feature data, 
generating a second set of feature data from the received context data, 
determining a classification of the transient event based on the second set of feature data, 

determining a classification of a continuous event in the context based on the third set of feature data, and 
configuring a smart device having a processor circuit and associated with the one or more sensors in the context based on the determined classification of the transient event and 


the determined classification of the continuous event, 
wherein: the classification of the transient event is determined among classification elements contained in at least one of a first motion vector, a first sound vector and a first spatial environment vector; 
the classification of the continuous event is determined among classification elements contained in at least one of a second motion vector, a second sound vector and a second spatial environment vector; and 
the first motion vector and the second motion vector are mutually exclusive to one another at a same time point of the context.


Claims 1-20 of the instant application contain only obvious modifications of independent and dependent claims 1-20. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 in line 2 recites “…a first smart device …” and in line 10 recites “…a smart device ….” and it is not clear as to whether these are meant to be the same smart device or two separate and distinct smart devices.

Claim 8 in line 4 recites “…the smart device …”, so it is not clear as to which “smart device “, the claim references. The claim is unclear as to exactly what technical features and which elements therein are being described.

Claim 11 in lines 2-3 recites “…classification elements …” and in line 6 recites “…classification elements ….” and it is not clear as to whether these are meant to be the same classification elements or different classification elements.

Claim 12 in line 4 recites “…a classification element …” and in line 3 recites “…a classification element ….”, so it is not clear as to whether these are meant to be the same classification element or separate and distinct classification elements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-5, 8, 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over CAO et al. (U.S. Patent Application Pub. 20120072381). 

Regarding claim 1, CAO teaches a method comprising:
receiving, by a first smart device and from one or more sensors, context data about a context of the one or more sensors (¶031; sensors and context application 107 collect the context data associated with UE 101);
generating a first set of feature data from the received context data (¶026; a context record includes, time also includes particular days (Work Day), times of day (Evening), ¶044; features recorded every time a specific event occurs);
determining that a transient event happens in the context based on the first set of feature data (¶025; system 100 determines transition points & context labels/tags for the several labels/tags of context transition points to derive hundreds of labeled raw context data records; Examiner interprets determining & labeling context transition points as determining  transient events when those events occur);
generating a second set of feature data from the received context data (¶044; context record may include context features such as location information, speed, an audio level, temperature, weather info, stock info, other environmental conditions, etc.; raw context data record represented by contextual feature value pairs/set of feature data: (Cell ID=2301) (Speed=High), (Activity=Stationary), (Location=Office), etc. and context features recorded every 
determining a classification of the transient event based on the second set of feature data (¶025; system 100 of FIG. 1 introduces capability to segment context information or data (e.g., context records) based on determining one or more transition points that represent when the context information changes from one context pattern to another and system 100 determines context labels/tags for the transition points; ¶026; subsets of context data arranged in any combination, can then be organized as context groups or patterns; Examiner interprets subsets of context data organized as context groups or patterns, such as for example,, the context transition sequence home-&gt; waiting bus-&gt; on bus-&gt; office-&gt;… restaurant-&gt;pub-&gt; home), as being equivalent to determining classifications thereof); and
configuring a smart device associated with the one or more sensors in the context based on the determined classification of the transient event (¶036; Figs 1-2; system 100 includes UE 101 as a mobile & smart device associated with sensors @ 111 and ¶071; FIG. 8B; user interface 830 showing configuration options for context features available at the mobile device… alarm 831 selected to be configured and once alarm 831 is selected activates on the detection of a specific context pattern or transition point). 
CAO differs from Applicant’s claimed invention because CAO does not explicitly mention the term “classification” and particularly does not use the same language as “classification” of a transient event or a continuous event type. However, Examiner posits that as noted above, CAO’s teaching the use of subsets of context data organized as context groups or patterns, such as the context transition sequence example above, is functionally equivalent to the classification of transient events and also that placing the continuously recorded context information into defined context patterns is functionally equivalent to the classification of continuous events and at least suggests to one of ordinary skill in the art, the classification of such like event types, as well as the classification of transient events. Therefore, it would have subsets of context data organized as context groups or patterns to the classification of transient events. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to use the term “classification” to represent the different subsets organized in groups and to place continuous events into defined context patterns, respectively as taught by CAO, as cited above for the purpose of simply training a context recognition model which subsequently takes action according to context-aware rules generated from a knowledge base.

Regarding claim 2, CAO teaches the method of claim 1, wherein the determining the classification of the transient event based on the second set of feature data includes analyzing the second set of feature data with a plurality of classification parameters (¶044; context record includes context features: location information, speed, audio level, temperature, weather info, stock info, other environmental conditions, etc.; raw context data record represented by contextual feature value pairs/set of feature data: (Cell ID=2301) (Speed=High), (Activity=Stationary), (Location=Office; Examiner interprets Speed, Activity and Location as a plurality of classification parameters).

Regarding claim 3, CAO teaches the method of claim 1, wherein the determining the classification of the transient event is conducted at a server communicatively coupled to the first smart device (¶032; the context application 107 and the context segmenting platform 103 interact according to a client-server model, also see ¶069;   the server end 705 may include the context segmenting platform 103 and/or the service platform 113.  At the server end 705, the uploaded data is stored in the user context database 707.  This embodiment is advantageous in that the mobile devices 703 can reduce their computational burdens associated with segmenting context information by transferring or sharing the burden with the server 709).



Regarding claim 5, CAO teaches the method of claim 1, further comprising:
generating a third set of feature data from the received context data (¶026; a context record includes interaction data such as, Interaction=Play Games), determining a classification of a continuous event in the context based on the third set of feature data (¶027; system 100 determines the context patterns, the transition points between the context patterns, and the time ranges over which the context patterns occur.  The system 100 then automatically segments and labels the context information accordingly by, for instance, placing the continuously recorded context information into defined context patterns).

Regarding claim 8, CAO teaches the method of claim 5, further comprising: 
determining a sequence of context updates based on the classification of the transient event and the classification of the continuous event (¶026; subsets of context data arranged in any combination, can then be organized as context groups or patterns; per ¶024, Examiner interprets subsets of context data organized as context groups or patterns, like the context transition sequence home-&gt; waiting bus-&gt; on bus-&gt; office-&gt;… restaurant-&gt;pub-&gt; home, as being equivalent to determining the sequence of context updates), and
 wherein the configuring the smart device is based on the sequence of the context updates (¶036; Figs 1-2; system 100 includes UE 101 as a mobile & smart device associated with sensors @ 111 and ¶071; FIG. 8B; user interface 830 showing configuration options for context features available at the mobile device… alarm 831 selected to be configured and once alarm 831 is selected activates on the detection of a specific context pattern or transition point).


Regarding claim 13, CAO teaches a smart device (user equipment/UE 101; ¶030, Fig 1), comprising:
one or more sensors (Figs 1-2 per 111) configured to detect context data of a context of the smart device (¶030; context segmenting platform 103 collects context information from the UE 101);
a processor; and a storage medium containing executable instructions which, when executed by the processor, configures the processor to implement actions (¶005; apparatus comprising at least one processor, and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause, at least in part, the apparatus to determine context information associated with a device) including:
receiving the context data from the one or more sensors (¶031; sensors and context application 107 collect the context data associated with UE 101), 
generating a first set of feature data from the received context data (¶026; a context record includes, time also includes particular days (Work Day), times of day (Evening), ¶044; features recorded every time a specific event occurs), 
determining that a transient event happens in the context based on the first set of feature data  (¶025; system 100 determines transition points & context labels/tags for the several labels/tags of context transition points to derive hundreds of labeled raw context data records; Examiner interprets determining & labeling context transition points as determining  transient events when those events occur), 
generating a second set of feature data from the received context data (¶044; context record may include context features such as location information, speed, an audio level, temperature, weather info, stock info, other environmental conditions, etc.; raw context data record represented by contextual feature value pairs/set of feature data: (Cell ID=2301) (Speed=High), (Activity=Stationary), (Location=Office), etc. and context features recorded every time a specific event occurs; another example; ¶026; a context record includes context data such as Context Data=&lt;(Work Day), (Evening), (High Speed), (High Audio Level)&gt), 
determining a grouping of the transient event based on the second set of feature data (¶025; system 100 of FIG. 1 introduces capability to segment context information or data (e.g., context records) based on determining one or more transition points that represent when the context information changes from one context pattern to another and system 100 determines context labels/tags for the transition points and for classification; ¶026; subsets of context data arranged in any combination, can then be organized as context groups or patterns; Examiner interprets subsets of context data (i.e. arranged in any combination(s) and organized as context groups or patterns, like the context transition sequence home-&gt; waiting bus-&gt; on bus-&gt; office-&gt;… restaurant-&gt;pub-&gt; home; as determining a classification thereof),
generating a third set of feature data from the received context data (¶026; a context record includes interaction data such as, Interaction=Play Games), 
determining a grouping of a continuous event in the context based on the third set of feature data (¶027; system 100 determines the context patterns, the transition points between the context patterns, and the time ranges over which the context patterns occur.  The system 100 then automatically segments and labels the context information accordingly by, for instance, placing the continuously recorded context information into defined context patterns), and


CAO differs from Applicant’s claimed invention because CAO does not explicitly mention the term “classification” relative to an event type” and particularly does not use the same language as “classification” of a transient event or a continuous event type. However, Examiner posits that as noted above, CAO’s teaching the use of subsets of context data organized as context groups or patterns, such as the context transition sequence example above, is functionally equivalent to the classification of transient events and also that placing the continuously recorded context information into defined context patterns is functionally equivalent to the classification of continuous events and at least suggests to one of ordinary skill in the art, the classification of such like event types, as well as the classification of transient events. Therefore, it would have taken no more than common sense to equate subsets of context data organized as context groups or patterns to the classification of transient events. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to use the term “classification” to represent the different subsets organized in groups and to place transient events and continuous events into defined context patterns, respectively as taught by CAO, as cited above for the purpose of simply training a context recognition model which subsequently takes action according to context-aware rules generated from a knowledge base.

Regarding claim 14, CAO teaches the smart device of claim 13, further comprising:
Examiner interprets subsets of context data organized as context groups or patterns, like the context transition sequence home-&gt; waiting bus-&gt; on bus-&gt; office-&gt;… restaurant-&gt;pub-&gt; home, as being equivalent to determining the sequence of context updates), and
wherein the configuring the smart device is based on the sequence of the context updates (¶036; Figs 1-2; system 100 includes UE 101 as a mobile & smart device associated with sensors @ 111 and ¶071; FIG. 8B; user interface 830 showing configuration options for context features available at the mobile device… alarm 831 selected to be configured and once alarm 831 is selected activates on the detection of a specific context pattern or transition point)..

Regarding claim 15, CAO teaches the smart device of claim 13, wherein the configuring the smart device includes configuring the smart device to automatically conduct an action based on the determined classification of the transient event and the determined classification of the continuous event (¶064; can use the determined sequence of events to create/update and/or train context prediction models; also see, ¶022; once context recognition model has been trained, a system can use it to recognize the user's personal contexts and then, for example, take actions according to context-aware rules predefined by the user or generated from a knowledge base).

Regarding claim 16, CAO teaches a system (system 100 @ Fig 1) comprising:
one or more sensors  (Figs 1-2 per 111) configured to detect context data including at least one of motion, sound and spatial information of a context of the one or more sensors (¶031; context application 107 can interact with one or more sensors 111 (a sound recorder, 
a non-transitory storage medium containing executable instructions which, when executed by a processing unit, configures the processing unit to implement actions (¶043, Fig 3, 10; process 300 implemented in a chip set including a processor and a memory as shown FIG. 10 and/or process 300 may be wholly or partially performed by the context application 107, also ¶045; context patterns may be determined automatically by an algorithm in UE 101) including:
receiving the context data from the one or more sensors (¶031; sensors and context application 107 collect the context data associated with UE 101),
 generating a first set of feature data from the received context data (¶026; a context record includes, time also includes particular days (Work Day), times of day (Evening), ¶044; features recorded every time a specific event occurs),
determining that a transient event happens in the context based on the first set of feature data (¶025; system 100 determines transition points & context labels/tags for the several labels/tags of context transition points to derive hundreds of labeled raw context data records; Examiner interprets determining & labeling context transition points as determining  transient events when those events occur), 
generating a second set of feature data from the received context data  (¶044; context record may include context features such as location information, speed, an audio level, temperature, weather info, stock info, other environmental conditions, etc.; raw context data record represented by contextual feature value pairs/set of feature data: (Cell ID=2301) (Speed=High), (Activity=Stationary), (Location=Office), etc. and context features recorded every time a specific event occurs; another example; ¶026; a context record includes context data such as Context Data=&lt;(Work Day), (Evening), (High Speed), (High Audio Level)&gt), 
Examiner interprets subsets of context data (i.e.organized as context groups or patterns, like the context transition sequence home-&gt; waiting bus-&gt; on bus-&gt; office-&gt;… restaurant-&gt;pub-&gt; home, as being equivalent to determining classifications thereof), 
configuring a smart device having a processor circuit and associated with the one or more sensors in the context based on the determined grouping of the transient event (¶036; Figs 1-2; system 100 includes UE 101 as a mobile & smart device associated with sensors @ 111 and ¶071; FIG. 8B; user interface 830 showing configuration options for context features available at the mobile device… alarm 831 selected to be configured and once alarm 831 is selected activates on the detection of a specific context pattern or transition point), 
wherein the generating the second set of feature data includes processing the received context data using a first series of time windows (¶046; if context feature of interest is weather, the platform 103 samples weather data over a period of time and identifies during what time range the weather data indicates is in one state or context (e.g., raining)… and process repeated to identify occurrences of other context patterns potentially in the context information; Examiner interprets sampling over a period of time and identifying time ranges repeatedly as processing received context data using a series of time windows).

CAO differs from Applicant’s claimed invention because CAO does not explicitly mention the term “classification” relative to an event type” and particularly does not use the same language as “classification” of a transient event or a continuous event type. However, Examiner teaching the use of subsets of context data organized as context groups or patterns, such as the context transition sequence example above, is functionally equivalent to the classification of transient events and also that placing the continuously recorded context information into defined context patterns is functionally equivalent to the classification of continuous events and at least suggests to one of ordinary skill in the art, the classification of such like event types, as well as the classification of transient events. Therefore, it would have taken no more than common sense to equate subsets of context data organized as context groups or patterns to the classification of transient events. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to use the term “classification” to represent the different subsets organized in groups and to place transient events and continuous events into defined context patterns, respectively as taught by CAO, as cited above for the purpose of simply training a context recognition model which subsequently takes action according to context-aware rules generated from a knowledge base.

Regarding claim 17, CAO teaches the system of claim 16, wherein the grouping of the transient event is in at least one of a motion vector, a sound vector and a spatial environment vector (¶028; system 100 generates a multi-dimensional vector with each dimension representing one of the possible context patterns… context record is then mapped onto vector wherein each dimension of vector reflects probability that the particular context record matches the context record corresponding to the dimension.  The transition points are then determined from analysis of the vectors; Examiner notes that the context patterns here may include motion, sound or spatial environment contextual data relative to the determined transition points from vector analysis). The remainder of the claim is rejected and interpreted the same as claim 1.

Regarding claim 18, CAO teaches the system of claim 16, wherein the generating the first set of feature data includes processing the received context data using a second series of  Examiner interprets sampling over a period of time and identifying time ranges repeatedly as processing received context data using a plurality of series of time windows). This is further supported by how CAO uses time, for example, per ¶026 whereby the context record includes, time such as particular days (Work Day), times of day (Evening) and/or per ¶044 whereby features are recorded every time a specific event occurs. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to use the plurality of series of time windows as needed to generate the plurality of feature sets for the purpose of training a context recognition model.

Regarding claim 19, CAO teaches the system of claim 16, wherein the determining the classification of the transient event based on the second set of feature data includes analyzing the second set of feature data with a plurality of classification parameters (¶044; context record includes context features: location information, speed, audio level, temperature, weather info, stock info, other environmental conditions, etc.; raw context data record represented by contextual feature value pairs/set of feature data: (Cell ID=2301) (Speed=High), (Activity=Stationary), (Location=Office; Examiner interprets Speed, Activity and Location as a plurality of classification parameters).

Regarding claim 20, CAO teaches the system of claim 16, wherein the generating the sets of feature data (¶044; context record may include context features such as location information, speed, an audio level, temperature, weather info, stock info, other environmental conditions, etc.; raw context data record represented by contextual feature value pairs/set of feature data: (Cell ID=2301) (Speed=High), (Activity=Stationary), (Location=Office), etc. and .

Allowable Subject Matter
Claims 6-7, 9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Kononen et al. (U.S. Patent Application Pub. 20120059780), discloses a mobile device comprising a number of sensing entities for obtaining data indicative of the context of the mobile device and/or user thereof.
  
Grokop et al. (U.S. Patent Application Pub.20140156659), discloses a system and methods for performing context inference in a computing device are disclosed.  .



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                                                                           		/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684